The Supreme Court did not advert to the point raised here, that the ordinance was vulnerable because of the personal interest of the mayor as an abutting owner. The point was properly ignored because it was not raised in the reasons. Rahway v. StateBoard of Health, 80 N.J.L. 166, and cases cited. On the same ground this court should not consider whether or not it has any merit.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, KATZENBACH, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 11.
For reversal — None.